Lundberg Stratton, J.,
concurring. I agree with the majority but take exception with the conclusion that there is no supportable evidence in the record that the situation facing the liquor control investigators constituted an emergency. The investigators observed the operator of a vehicle driving ninety to one hundred miles per hour and changing lanes recklessly. Such behavior clearly was cause for alarm. This evidence is sufficient to constitute an emergency situation and the investigators’ failure to act may have led to tragic consequences on the highway, especially in light of the fact that the defendant’s blood-alcohol content tested at a level of 0.124.
R.C. 5502.61(D) authorizes a liquor control investigator to render assistance “at that officer’s request or in an emergency.” Because the statute is written in the disjunctive, the investigator may give assistance in an emergency without also being requested to do so by an officer. Although these investigators did receive a request over LEERN to stop the vehicle, this situation clearly constituted an emergency. Therefore, I believe the investigators were authorized to make the stop.